J-S05010-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 JAMES BEAHAN                            :
                                         :
                    Appellant            :   No. 748 MDA 2021

                 Appeal from the Order Entered May 5, 2021
            In the Court of Common Pleas of Lackawanna County
                    Criminal Division at No(s): 20-40835,
                          CP-35-MD-0000136-2021


BEFORE: PANELLA, P.J., STABILE, J., and DUBOW, J.

MEMORANDUM BY PANELLA, P.J.:                         FILED APRIL 20, 2022

      James Beahan appeals from his judgment of sentence for indirect

criminal contempt for violating a protection from abuse (“PFA”) order. We

issued a rule to show cause why Beahan’s appeal should not be quashed

pursuant to Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018) (adopting

a bright-line rule that separate notices of appeal must be filed when a single

order resolves issues arising on more than one lower court docket), overruled

in part by Commonwealth v. Young, 265 A.3d 465 (Pa. December 21,

2021). While we find no need to quash the appeal pursuant to Walker, we

conclude Beahan has waived the issues he attempts to raise on appeal. We

therefore affirm.

      The trial court issued a final PFA order against Beahan on December 7,

2020. The PFA order generally prohibited Beahan from having contact with his
J-S05010-22


estranged wife, Danielle Beahan. It specifically prohibited him from, among

other things, stalking, harassing, or threatening Danielle or his two minor

children with Danielle, J.B. and P.B. The PFA order did allow Beahan to have

contact and supervised visits with J.B. and P.B, as well as to text or email

Danielle about matters related to the visitation. Beahan did not appeal the PFA

order, which was set to expire on December 7, 2023.

       In April of 2021, Beahan was arrested and charged with indirect criminal

contempt for violating the PFA order. The trial court held a hearing on the

contempt charge on May 5, 2021, during which both Danielle and Beahan

testified. Danielle testified that on April 13, 2021, she and her oldest daughter

were on their way to pick up J.B. and P.B. from daycare when Danielle got a

text from Beahan saying he had already picked the children up. See N.T.,

5/5/21, at 14. Danielle testified that it was not Beahan’s period of custody, 1

and nothing in the PFA order allowed Beahan to pick the kids up from daycare

during her period of custody without her permission. See id. at 14, 16.

       Danielle testified that she and her daughter then drove to Beahan’s

house. When they arrived, Danielle recounted that P.B. came out and got into

her car. See id. at 17. Beahan, who was standing on his porch, told Danielle

he would be taking J.B. to baseball practice that evening, to which Danielle

replied that it was her day and she would take J.B. to practice if he had it.

____________________________________________


1 Apparently, the restrictions requiring Beahan’s visits to be supervised were
later lifted. See N.T., 5/5/21, at 9-10.


                                           -2-
J-S05010-22


See id. She instructed Beahan to send J.B. out of the house. See id. Danielle

stated that she and Beahan began to argue about J.B. attending baseball

practice for a baseball team on which J.B. no longer played. See id. at 18. At

that point, Danielle testified, J.B. came out of the house and stood on the

porch looking “scared.” Id. at 18. J.B. walked down the porch steps and got

into his mother’s car and shut the door. See id.

       According to Danielle, Beahan then jumped over the porch railing, went

to the car, and tried to open the car door. See id. at 18-19. J.B. began to cry.

See id. at 19. Danielle recounted that when Beahan couldn’t open the locked

car door, he began to take a video with his phone, while repeatedly asking,

“What did mommy do to you? Why are you crying?” Id. at 19. Danielle’s oldest

daughter called the police.2

       Beahan testified he had previously picked the children up after school

before doing so on April 13, 2021. See id. at 60-61. On that day, he testified

he texted Danielle to tell her he was at the daycare to pick the kids up and

Danielle told him that was fine. See id. at 45. When Danielle came to his

house to pick the children up, Beahan asserted that while he did leave the

porch, he did not think he jumped over the porch railing. See id. at 52. He

also stated he did not try to open the car door, see id. at 79, that J.B. was


____________________________________________


2 Danielle’s oldest daughter also testified at the hearing, essentially
corroborating Danielle’s testimony about what occurred at Beahan’s house on
April 13, 2021.


                                           -3-
J-S05010-22


emotional but not crying, see id. at 77, and he only videotaped the incident

so Danielle didn’t “change the story,” id. at 76.

      In an order dated May 5, 2021, and entered May 6, 2021, the trial court

found Beahan guilty of indirect criminal contempt for violating the PFA order

and sentenced him to six months of probation. Beahan did not file a post-

sentence motion.

      Beahan did file a notice of appeal to this Court. In his notice of appeal,

Beahan listed both the PFA order’s civil docket number and the indirect

criminal contempt order’s criminal docket number in the caption. The notice

of appeal, however, specifically stated that Beahan was appealing the trial

court’s order, dated May 5, 2021, finding him guilty of indirect criminal

contempt. Because Beahan had listed two docket numbers in a single notice

of appeal, this Court issued a rule to show cause why this Court should not

quash the appeal pursuant to Walker.

      Counsel for Beahan filed a response to the rule to show cause. In that

response, counsel stated that although he had inadvertently listed the two

lower court docket numbers on the single notice of appeal, he was aware that

the deadline to appeal the PFA order had long passed and his intent was only

to appeal the May 5, 2021 order finding Beahan guilty of indirect criminal




                                     -4-
J-S05010-22


contempt.3 We agree with counsel that, under these circumstances, we do not

need to quash his appeal. See Commonwealth v. Rebecca Johnson, 236

A.3d 63 (Pa. Super. 2020) (en banc) (holding that an appellant complies with

Walker when she files a separate notice of appeal for each lower court docket

number she wishes to appeal, even if each one of the separate notice of

appeals contains multiple docket numbers).4

       After Beahan filed his notice of appeal, the trial court ordered him to file

a Pa.R.A.P. 1925(b) statement of matters complained of on appeal. Beahan

complied and raised the following issues in his statement:

       a. The trial court erred in finding the appellant guilty of indirect
          criminal contempt;

       b. The trial court erred in finding that the alleged contact violated
          the terms of the PFA;

____________________________________________


3 Curiously, Beahan’s response seems to confuse the docket number that is
associated with his appeal from the order dated May 5, 2021. He claimed his
only intent was to appeal that order, and yet, he followed that assertion with
a contention that he was therefore only filing an appeal from the PFA civil
docket number. This assertion aside, it is clear that the appeal deadline period
for the PFA order has passed and that Beahan’s intent is to appeal the order
dated May 5, 2021, which found him guilty of indirect criminal contempt under
the criminal docket number.
4 We recognize that our Supreme Court recently overruled Walker in part in
Young. Young held that “[Pa.R.A.P.] 341 requires that when a single order
resolves issues arising on more than one docket, separate notices of appeal
must be filed from that order at each docket; but, where a timely appeal is
erroneously filed at only one docket, [Pa.R.A.P.] 902 permits the appellate
court, in its discretion, to allow correction of the error, where appropriate.”
265 A.3d at 477. We do not need to take this step here, given that, as
explained above, the notice of appeal currently of record allows for the appeal
of the order dated May 5, 2021.


                                           -5-
J-S05010-22


       c. The trial court erred in giving too much weight to the
          Appellee’s witnesses[;]

       d. The trial court erred in failing to give proper weight to the
          appellant's testimony.

Statement of Errors Complained of on a PFA Violation Conviction, 6/29/21,

(single page).

      Beahan raises the same issues in his appellate brief. His arguments in

support of those issues are difficult to follow, primarily because Beahan

improperly intertwines claims that the evidence was insufficient to support the

indirect criminal contempt verdict with claims that such a verdict was against

the weight of the evidence. This is highlighted by his summary of the

argument, which reads in its entirety:

      The weight of the evidence does not support a finding of indirect criminal
      contempt. In order to be found guilty of indirect criminal contempt the
      following four elements must be supported by the weight of the
      evidence: (1) the court’s temporary [PFA] order and its subsequent
      agreed upon order dated December 2020 must be definite, clear,
      specific and leave no doubt or uncertainty in the mind of the person to
      whom it was addressed of the conduct prohibited; (2) the contemnor
      must have notice of the specific order or decree; (3) the act constituting
      the violation must have been volitional; and (4) the contemnor must
      have acted with wrongful intent.

Appellant’s Brief at 8.

      The Commonwealth also recognizes that Beahan’s issues improperly

conflate challenges to the sufficiency of the evidence with challenges to the

weight of the evidence. See Commonwealth’s Brief at 9, 15. In doing so, the

Commonwealth reinforces that sufficiency claims are necessarily distinct from

weight claims: sufficiency claims challenge whether the Commonwealth

                                     -6-
J-S05010-22


established all of the elements of an offense beyond a reasonable doubt,

whereas weight claims concede the evidence is sufficient but aver the

evidence was so weighted in favor of acquittal that a new trial is warranted.

See Commonwealth’s Brief at 9.

      The Commonwealth asserts that to the extent Beahan is raising a weight

claim, it is waived. In support, the Commonwealth points out that Beahan

never raised a weight claim with the trial court in a motion for a new trial, as

he was required to do to preserve such a claim for appeal. See Pa.R.Crim.P.

607(A) (stating that a claim that the verdict is against the weight of the

evidence must be raised with the trial court in a motion for a new trial orally

or by written motion before sentencing, or in a post-sentence motion). We

agree. Beahan does not point to any place in the record where he preserved

a weight claim, and our own review of the record does not reveal one.

Accordingly, any attempt Beahan has made to raise a weight claim offers him

no basis for relief as any such claim has been waived.

      The Commonwealth also argues that, to the extent Beahan is raising a

sufficiency claim, it is also waived as he did not clearly identify in his 1925(b)

statement what elements of indirect criminal contempt he believes the

Commonwealth failed to prove beyond a reasonable doubt. Again, we agree.

See Commonwealth v. Roche, 153 A.3d 1063, 1072 (Pa. Super. 2017)

(stating that in order to preserve a sufficiency claim on appeal, an appellant




                                      -7-
J-S05010-22


must specify in the 1925(b) statement the element or elements upon which

the evidence was insufficient).

      As the Commonwealth observes, Beahan’s arguments on appeal

exemplify why it is imperative for an appellant to present with sufficient

specificity in his 1925(b) statement what elements he believes were not

sufficiently proven at trial so as to allow the trial court the ability to address

those arguments in its 1925(a) opinion. In his brief, Beahan asserts there was

insufficient evidence to sustain his conviction for indirect criminal contempt

because the PFA order was not clear. Specifically, he contends the PFA was

contradictory in its terms and was not clear because the trial court did not use

standardized forms for his PFA order. The trial court, however, did not address

either of these contentions in its 1925(a) opinion because the 1925(b)

statement did not specify, directly or inferentially, either of these arguments.

      Beahan also asserts that “the third and fourth elements [to make out a

case for indirect criminal contempt], that the act consitut[ing] the violation

must have been volitional and willful intent, is clearly not supported by the

weight of the evidence.” Appellant’s Brief at 14. Again, to the extent Beahan

is raising this as a weight claim, it is waived for failure to timely present such

a claim to the trial court. It is also waived to the extent Beahan is arguing the

evidence was insufficient to support his indirect criminal contempt conviction

because there was insufficient evidence to support a finding that Beahan

committed a volitional act. He did not specifically challenge this element in his


                                      -8-
J-S05010-22


1925(b) statement as one that the Commonwealth failed to sufficiently prove

at the hearing, and the trial court therefore did not address it. The claim is

waived for that reason as well. See Roche, 153 A.3d at 1072.

      Beahan also argues the trial court erroneously found that he “harassed”

or “stalked” Danielle. In support, Beahan recites the elements for the offenses

of stalking and harassment, and asserts the evidence was insufficient to

support those elements. Of course, as the Commonwealth observes, Beahan

was not convicted of either stalking or harassment, but rather, was convicted

of indirect criminal contempt for violating the PFA order prohibiting him from

stalking or harassing Danielle. His argument simply misses the mark. Even so,

any argument that the evidence was insufficient to support the trial court’s

finding that he harassed Danielle is waived, as his 1925(b) statement does

not raise that issue with sufficient specificity.

      Beahan’s last two issues, as framed in his statement of questions

involved, challenge the weight the trial court accorded to the witnesses’

testimony. Beahan’s argument section in support of those issues, however,

only cites cases addressing the sufficiency of the evidence. As such, he has

violated Pa.R.A.P. 2116 (providing that no question will be considered unless

it is stated in the statement of questions involved), and his issues are waived

for that reason. Any claim Beahan is attempting to make that the verdict was

against the weight of the witnesses’ testimony has also been waived pursuant

to Pa.R.Crim.P. 607(A). Despite his waiver of these issues, we add only that


                                       -9-
J-S05010-22


the trial court, sitting as fact-finder, was free to believe all, part or none of

the witnesses’ testimony. See Commonwealth v. Ramtahal, 33 A.3d 602,

607 (Pa. 2011).

      While we find that Beahan has waived all of his issues, we note that,

although the trial court only had an overly-broad and vague 1925(b)

statement from which to write its 1925(a) opinion, it did generally explain its

reasons for finding the evidence sufficient to support an indirect criminal

contempt conviction. To that end, the court first noted that in order for the

Commonwealth to sustain a conviction for indirect criminal contempt for

violating a PFA order, it must prove: (1) the PFA order was definite, clear and

specific so as to leave no uncertainty of what conduct is prohibited; (2) the

contemnor had notice of the PFA order; (3) the act constituting the violation

of the PFA order was volitional; and (4) the contemnor acted with willful intent.

See Trial Court Opinion, 7/30/21, at 2 (unpaginated) (citing Commonwealth

v. Haigh, 874 A.2d 1174, 1177 (Pa. Super. 2005))

      In finding the Commonwealth had proven these elements here, the trial

court initially observed the PFA order clearly prohibited Beahan from

harassing, stalking or attempting to threaten Danielle, and that Beahan

conceded he had notice of the PFA order. Despite Beahan’s notice of the PFA

order and what it prohibited, the court stated that:

      when [Danielle] arrived at [Beahan’s] home to retrieve the
      children during her period of custody, [Beahan] first withheld the
      minor child, J.B., and when he eventually released the minor child,
      J.B., to [Danielle], [Beahan] jumped over the banister of the

                                     - 10 -
J-S05010-22


      home, began to film [Danielle], and persisted he would take the
      minor child, J.B., to baseball practice.

Trial Court Opinion, 7/30/21, at 3 (unpaginated). The trial court then found

that this course of conduct, “failing to release [J.B.] to [Danielle] when she

stated she would take [J.B.] to baseball practice[,]... jump[ing] over the

banister at [Danielle], videotap[ing Danielle] and continu[ing] harassing

behavior after [Danielle] instructed [Beahan] she would take [J.B.] to baseball

practice” showed Beahan had violated the terms of the PFA by intentionally

harassing Danielle. Id. at 6 (unpaginated).

      We see no abuse of discretion in the trial court’s determination that the

Commonwealth presented sufficient evidence for the court to find Beahan

guilty of contempt. See Haigh, 874 A.2d at 1176-77 (stating this Court will

only reverse a trial court’s contempt conviction when there has been a plain

abuse of discretion). Accordingly, even if we were to overlook Beahan’s waiver

of his claim that the evidence was insufficient to support his conviction for

indirect criminal contempt, we would find that the trial court did not err in

reaching the contrary conclusion. No relief is due.




                                    - 11 -
J-S05010-22


     Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/20/2022




                                 - 12 -